Case 1:17-cv-01736-RGA Document 370 Filed 07/10/20 Page 1 of 24 PageID #: 19294




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

     SPRINT COMMUNICATIONS COMPANY L.P.,                       REDACTED PUBLIC VERSION
          Plaintiff,
                     v.
                                                               Case No. 17-1736-RGA
     MEDIACOM COMMUNICATIONS CORP.,
          Defendant.

     SPRINT COMMUNICATIONS COMPANY L.P.,
          Plaintiff,
                     v.
                                                               Case No. 18-361-RGA
     WIDEOPENWEST, INC., et al.,
          Defendants.

     SPRINT COMMUNICATIONS COMPANY L.P.,
          Plaintiff,
                     v.
                                                               Case No. 18-362-RGA
     ATLANTIC BROADBAND FINANCE, LLC, et
     al.,
          Defendants.

     SPRINT COMMUNICATIONS COMPANY L.P.,
          Plaintiff,
                     v.
                                                               Case No. 18-363-RGA
     GRANDE COMMUNICATIONS NETWORKS,
     LLC, et al.,
            Defendants.



           DEFENDANTS’ RESPONSE TO SPRINT’S MOTION TO EXCLUDE
                  EXPERT TESTIMONY OF MR. BAKEWELL1


 1
  This Response is filed by Defendants in the above-captioned cases: “Mediacom” (Mediacom Communications
 Corp.); “WOW” (WideOpenWest, Inc., WideOpenWest Networks, Inc., WideOpenWest Networks Finance,
 LLC, WideOpenWest Georgia, LLC, Knology of Alabama, Inc., Knology of Florida, LLC, Knology of Georgia,
 Inc., Knology of South Carolina, Inc., Knology of Tennessee, Inc., Knology of Kansas, Inc., and Anne Arudel
 Broadband, LLC); “Grande” (Grande Networks, LLC); “RCN” (RCN Telecom Services, LLC); “Wave”
 (Wavedivision Holdings, LLC); and “Atlantic Broadband” (Atlantic Broadband Finance, LLC; Atlantic
 Broadband (CT), LLC; Atlantic Broadband (Delmar), LLC; Atlantic Broadband (Miami), LLC; Atlantic
 Broadband (NH-ME), LLC; Atlantic Broadband (Penn), LLC; and Atlantic Broadband (SC), LLC).
Case 1:17-cv-01736-RGA Document 370 Filed 07/10/20 Page 2 of 24 PageID #: 19295




                                           ASHBY & GEDDES
                                           Steven J. Balick (2114)
                                           Andrew C. Mayo (5207)
                                           500 Delaware Ave, 8th Floor
                                           P.O. Box 1150
  Of Counsel:                              Wilmington, DE 19899
                                           SBalick@ashbygeddes.com
  Robinson Vu                              AMayo@ashbygeddes.com
  Natalie Alfaro Gonzales
  Lindsay Volpenhein Cutié                 Attorneys for Defendants
  Amy E. Bergeron
  BAKER BOTTS L.L.P.
  One Shell Plaza
  910 Louisiana Street
  Houston, TX 77002-4995
  (713) 229-1234

  Timothy S. Durst
  BAKER BOTTS L.L.P.
  2001 Ross Avenue, Ste. 900
  Dallas, Texas 75201-2980
  (214) 953-6500

  Dated: June 30, 2020
Case 1:17-cv-01736-RGA Document 370 Filed 07/10/20 Page 3 of 24 PageID #: 19296




                                                  TABLE OF CONTENTS

                                                                                                                                           Page

 I.     Nature and Stage of the Proceedings .............................................................................. 1
 II.    Introduction and Summary of the Arguments............................................................... 1
 III.   Factual Background.......................................................................................................... 2
        A.         Mr. Bakewell’s Royalty Rate is Based on Quantitative and Qualitative
                   Analyses .................................................................................................................. 2
        B.         Sprint’s Competitors for the Provision of Wholesale VoIP Services ..................... 5
        C.         Other VoIP Technology .......................................................................................... 6
        D.         Defendants’ Licensing Agreements ........................................................................ 6
 IV.    Argument ........................................................................................................................... 7
        A.         Mr. Bakewell relies on relevant facts and applies sound methodology to reach
                   his reasonable royalty opinion ................................................................................ 7
                   i.         Mr. Bakewell is not required to calculate his reasonable royalty with a
                              mathematical formula ................................................................................. 7
                   ii.        Sprint relies on case law that does not support exclusion of Mr.
                              Bakewell’s testimony ................................................................................ 10
        B.         Mr. Bakewell’s opinions regarding the competitive landscape for Sprint’s lost
                   profits damages properly rely on analysis by Mr. Gilchrist and the facts of the
                   case ........................................................................................................................ 12
        C.         Mr. Bakewell properly relies on analysis by Mr. Gilchrist and the facts of the
                   case regarding apportionment of VoIP technologies ............................................ 15
        D.         Mr. Bakewell properly considers Defendants’ agreements .................................. 16
 V.     Conclusion ....................................................................................................................... 17




                                                                      i
Case 1:17-cv-01736-RGA Document 370 Filed 07/10/20 Page 4 of 24 PageID #: 19297




                                              TABLE OF AUTHORITIES

                                                                                                                           Page(s)

 CASES

 Barry v. Medtronic, Inc.,
    No. 1:14-cv-104, 2016 WL 7665423 (E.D. Tex. July 19, 2016) .....................................6, 8

 Comcast IP Holdings I, LLC v. Sprint Commc’ns Co. L.P.,
   No 12-cv—0205-RGA, 2015 WL 4730899 (D. Del. Aug. 10, 2015) .............................6, 8

 Exmark Mfg. Co. v. Briggs & Stratton Power Prods. Group, LLC,
    879 F.3d 1332 (Fed. Cir. 2018)............................................................................................9

 LaserDynamics, Inc. v. Quanta Computer, Inc.,
    694 F.3d 51 (Fed. Cir. 2012)..............................................................................................10

 LG Display Co., Ltd. v. AU Optronics Corp.,
    722 F. Supp. 2d 466 (D. Del. 2010) ...................................................................................16

 Lucent Techs., Inc. v. Gateway, Inc.,
    580 F.3d 1301 (Fed. Cir. 2009)............................................................................................7

 Mentor Graphics Corp. v. EVE-USA, Inc.,
   851 F.3d 1275 (Fed. Cir. 2017)..........................................................................................12

 SmithKline Diagnostics, Inc. v. Helena Laboratories Corp.,
    926 F.2d 1161 (Fed. Cir. 1991)....................................................................................12, 13

 Summit 6, LLC v. Samsung Elecs. Co.,
    802 F.3d 1283 (Fed. Cir. 2015)............................................................................................7

 Unisplay, S.A. v. Am. Elec. Sign Co.,
    69 F.3d 512 (Fed. Cir. 1995)................................................................................................7

 Whitserve, LLC v. Computer Packages, Inc.,
    694 F.3d 10 (Fed. Cir. 2012)....................................................................................7, 11, 12




                                                                  ii
Case 1:17-cv-01736-RGA Document 370 Filed 07/10/20 Page 5 of 24 PageID #: 19298




   I.   NATURE AND STAGE OF THE PROCEEDINGS

        Defendants Mediacom, WOW, Grande, RCN, Wave, and Atlantic Broadband (collectively

 “Defendants”) retained Mr. Christopher Bakewell as their damages expert in the above-captioned

 lawsuits. Sprint moves to exclude certain opinions of Mr. Bakewell. As Mr. Bakewell’s analysis

 is consistent throughout the rebuttal reports he submitted in all four cases, Defendants’ arguments

 presented here apply to each of the above-captioned cases.

  II.   INTRODUCTION AND SUMMARY OF THE ARGUMENTS

        Mr. Bakewell’s opinions are the product of reliable methodology based on relevant facts.

 Sprint’s Motion is based on faulty premises that overlook or misrepresent Mr. Bakewell’s well-

 documented analysis. While Sprint might disagree with Mr. Bakewell’s conclusions, Sprint fails

 to identify any flaw in Mr. Bakewell’s methodology in calculating his baseline royalty rates, or in

 Mr. Gilchrist’s technical opinions that underlie Mr. Bakewell’s analysis. Mr. Bakewell’s opinions

 are admissible. Sprint’s motion should be denied.

        1. Mr. Bakewell performs multiple quantitative economic analyses to determine baseline

 royalties for the patents-in-suit, then refines those baseline royalties using the Georgia-Pacific

 factors to arrive at his reasonable royalty opinion. His report documents the factual and analytical

 bases for his methodology. Sprint contends that Mr. Bakewell’s reasonable royalty amount is

 “plucked out of nowhere,” but such argument is disproven by the robust analytical underpinnings

 and methodology documented in the report.

        2. Sprint misses the mark with its assertion that Mr. Bakewell simply “assumes” Sprint’s

 competitors are non-infringing alternatives, as Mr. Bakewell identifies the evidentiary sources and

 technical opinions used to analyze the competitive options in rebutting Sprint’s lost profits claim

 that Defendants had no choice but to purchase Sprint’s VoIP services.




                                                  1
Case 1:17-cv-01736-RGA Document 370 Filed 07/10/20 Page 6 of 24 PageID #: 19299




        3. Mr. Bakewell relied on Mr. Gilchrist’s technical analysis to evaluate the universe of

 technologies needed for the provisions of VoIP. Mr. Bakewell also properly analyzed Defendants’

 license agreements, determining they were not technically comparable, but noting Defendants’

 preference for lump sum payments. Sprint’s claims that Mr. Bakewell’s opinions regarding other

 VoIP technologies and Defendants’ agreements are based only on his “say-so” ignore Mr.

 Bakewell’s well-documented analysis.

 III.   FACTUAL BACKGROUND

        A.      Mr. Bakewell’s Royalty Rate is Based on Quantitative and Qualitative
                Analyses

        Mr. Bakewell bases his reasonable royalty opinion on well-accepted economic analyses.

 He first performs a quantitative analysis using the widely accepted income, market and cost

 valuation approaches, to derive a baseline royalty range for the patents-in-suit.2 Ex. 1, Atlantic

 Broadband Rebuttal Report (“ABB”), ¶210. Mr. Bakewell then analyzes each of the fifteen

 Georgia-Pacific factors to “verify and refine” the baseline, ensuring they are reasonable in light

 of the facts. ABB, ¶211. At each step, he carefully documents the evidence and describes the

 quantitative and qualitative analysis leading to his conclusion.

        First, using the income approach, Mr. Bakewell evaluates the incremental value of the

 patents-in-suit by examining their contribution relative to the entirety of technologies comprising

 VoIP networks and services. ABB, ¶227. To do so, he relies on Mr. Gilchrist, Defendants’




 2
  In the body of this brief, Defendants have provided citations to Mr. Bakewell’s Atlantic
 Broadband Rebuttal Report to be consistent with the approach in Sprint’s Motion. Mr. Bakewell’s
 Rebuttal Reports in the other three cases contain the same thorough analysis. See Ex. 2, Mediacom
 Rebuttal Report (“Mediacom”); Ex. 3, RCN Rebuttal Report (“RCN”); and Ex. 4, WideOpenWest
 Rebuttal Report (“WOW”). Parallel citations to Mr. Bakewell’s other reports are shown in
 Appendix A, attached hereto.



                                                  2
Case 1:17-cv-01736-RGA Document 370 Filed 07/10/20 Page 7 of 24 PageID #: 19300




 technical expert, to identify                                                     as the equipment that

 incorporates the allegedly infringing technology.3 Id. Mr. Bakewell also uses the industry white

 papers and articles that Sprint’s expert, Dr. Mangum, relied on to assess what percentage of VoIP’s

 overall value derives from that specific equipment. ABB, ¶¶227-230. He calculates that the

                                            equipment represent between                       of VoIP’s

 value. ABB, ¶¶229-231. Applying this range to Dr. Magnum’s royalty rate of                per subscriber

 per month (“PSPM”) (which is based on the value of VoIP as a whole without apportioning), Mr.

 Bakewell calculates a royalty rate for the patents-in-suit ranging from approximately                 to

         PSPM. ABB, ¶231, n.506.

           Second, using the market approach, Mr. Bakewell analyzes several Sprint and Defendant

 patent agreements. ABB, ¶¶240-385, Exhibit 11. He discusses whether the specific agreements

 encompassed patents that were technically comparable to the patents-in-suit (relying on Mr.

 Gilchrist and other specifically-cited evidence); he assessed the extent to which each agreement

 informs a reasonable royalty for the patents-in-suit. Id. For each Sprint agreement containing the

 patents-in-suit, Mr. Bakewell provided an apportionment calculation to identify an implied royalty

 for the patents-in-suit, separate from the total value of the entire licensed portfolio

                                       . ABB, ¶242, Exhibit 10. Exhibits 3 to 6 document the

 calculations of the implied royalty for each agreement, with footnotes to the evidentiary source for

 each input; Exhibit 2 summarizes the results. Based on these market approach calculations, Mr.

 Bakewell concluded the Sprint agreements support a royalty rate for the patents-in-suit ranging

 from          to       PSPM. ABB, Exhibit 2.




 3
     Sprint does not seek to exclude Mr. Gilchrist’s opinion that
               are the allegedly infringing technology.


                                                    3
Case 1:17-cv-01736-RGA Document 370 Filed 07/10/20 Page 8 of 24 PageID #: 19301




        Third, using the cost approach, Mr. Bakewell evaluates the economic effects of multiple

 non-infringing alternatives on the value of the patents-in-suit. Mr. Bakewell notes that this

 approach examines the economic justification for a royalty and “does not yield specific data points

 in this case”; instead, it provides “qualitative considerations” that contextualize the reasonable

 royalty. ABB, ¶388. In analyzing non-infringing alternatives, Mr. Bakewell relies on multiple

 documented sources, including Defendants’ technical expert’s analysis, evidence of the wholesale

 VoIP market, and Dr. Mangum’s acknowledgement that                                       is a non-

 infringing alternative to the patents-in-suit. ABB, ¶¶391-95.

        Fourth, using the fifteen Georgia-Pacific factors, Mr. Bakewell verifies and refines the

 baseline royalties. ABB, ¶¶411-470. In an exhaustive analysis over nearly sixty pages of his

 report, Mr. Bakewell analyzes relevant evidence and specifies the effect of each factor. Id. In

 addition to relying on Defendants’ technical expert, Mr. Bakewell cites directly to the record and

 extensive documented sources. See, e.g. ABB, n.854 (citing deposition testimony); n.863 (citing

 discovery responses); n.873 (quoting Sprint’s damages expert in previous litigation); Ex. 2,

 Bakewell Mediacom Rebuttal Report (“Mediacom”), n.858 (citing agreements in the record). He

 concludes that two factors suggest a downward influence and the remainder are neutral; thus, the

 Georgia-Pacific analysis confirms the reasonableness of the baseline royalties. ABB, ¶476.

        Ultimately, Mr. Bakewell concludes that the collective financial and economic evidence

 demonstrates the reasonable royalty is no more than        PSPM for the Christie Patents and

 PSPM for the Enhanced Services Patents. ABB, ¶15.4 The combined reasonable royalty rate of

       PSPM for all patents-in-suit falls within the baseline range of      to       PSPM derived



 4
  Exhibit 1 of Mr. Bakewell’s reports provides the calculations applying the reasonable royalty,
 with the Christie Patents accruing royalties through their May 5, 2014 expiration and the Enhanced
 Services Patents continuing to accrue royalties through November 22, 2016.


                                                  4
Case 1:17-cv-01736-RGA Document 370 Filed 07/10/20 Page 9 of 24 PageID #: 19302




 from his analysis of the multiple valuation approaches, which are based on the evidence (with

 sources and calculations in Exhibits 2 through 5) and summarized in Exhibit 1. The allocation of

 the royalty rate between the two patent groups is based on evidence that when Sprint conveyed

 rights to the patents-in-suit, the royalty term ceased when the Christie Patents expired, even though

 the Enhanced Services Patents expired later (indicating Sprint itself assigned a relatively nominal

 (or no) value to the Enhanced Services Patents). Mediacom, ¶¶406-7. Further, the voicemail

 feature accused of infringing the Enhanced Services Patents was free for Defendants’ customers,

 and was rarely used (for example, by as few as         of Mediacom’s customers). Id. Thus Mr.

 Bakewell concludes that a reasonable royalty for the Enhanced Services Patents would be at most

 relatively nominal (as did Dr. Mangum), and no more than           PSPM. Id.

        B.      Sprint’s Competitors for the Provision of Wholesale VoIP Services

        There is no dispute that Sprint competed with other wholesale VoIP service providers

 during the relevant damages period. ABB, ¶171. Mr. Bakewell identifies these third-party

 wholesale VoIP service providers and notes Sprint’s pre-suit representations to Defendants that



                                                            . ABB, ¶¶171-172.

        In addition, Mr. Bakewell relies on Mr. Gilchrist’s analysis of the third-party VoIP service

 providers as alternatives. ABB, ¶¶169-170. Mr. Gilchrist analyzes the offerings of several Sprint

 competitors and concludes that                                                  were also providing

 wholesale VoIP service. Ex. 5, Gilchrist Non-Infringement Report (“Gilchrist”), ¶962. Mr.

 Gilchrist opines that competing VoIP wholesale services provided by                  do not infringe

 the asserted patents, Gilchrist, ¶984, and states that he is not aware of any evidence that the

 competing services provided by                               infringe either. Gilchrist, ¶963. Mr.

 Gilchrist determines that these competitors were acceptable non-infringing alternatives in part


                                                  5
Case 1:17-cv-01736-RGA Document 370 Filed 07/10/20 Page 10 of 24 PageID #: 19303




 because they could have provided direct IP-to-IP connections, which undisputedly do not infringe

 the patents-in-suit. Gilchrist, ¶964.

        C.      Other VoIP Technology

        Mr. Bakewell also relies on Mr. Gilchrist’s opinions that



                       . Sprint’s own experts also acknowledge these points. Mr. Gilchrist looks at

 multiple records to identify technologies that are required to provide VoIP and have nothing to do

 with the patents-in-suit.5 Gilchrist, ¶1000. Mr. Gilchrist’s analysis relies in part on white papers

 and presentations cited by Sprint’s Dr. Mangum. Gilchrist, ¶¶1000, 1002. In addition, Mr.

 Gilchrist identifies the

                                  as the equipment implicated in Sprint’s infringement allegations.

 Gilchrist, ¶¶991-999, 1002. Consistent with Mr. Gilchrist’s opinions, Mr. Bakewell identifies

 other Sprint patents and third-party patents in the VoIP space, along with other technologies

 necessary to provide VoIP service, which must be excluded to isolate the value of the patents-in-

 suit. ABB, ¶¶220-231.

        D.      Defendants’ Licensing Agreements

        Mr. Bakewell did not rely on Defendants’ agreements to calculate a reasonable royalty rate.

 He observes, however, that all of them are structured as lump-sum payments, and concludes that

 is Defendants’ preference. ABB, ¶386. Sprint has no evidence to the contrary.




 5
   Mr. Gilchrist’s analysis and opinions, and the facts upon which he relied are readily available for
 review in his non-infringement report and were probed by Sprint during his deposition. Sprint has
 not sought to exclude any of Mr. Gilchrist’s opinions.


                                                  6
Case 1:17-cv-01736-RGA Document 370 Filed 07/10/20 Page 11 of 24 PageID #: 19304




  IV.    ARGUMENT

         A.     Mr. Bakewell relies on relevant facts and applies sound methodology to reach
                his reasonable royalty opinion

         Contrary to Sprint’s contention that Mr. Bakewell’s reasonable royalty for the patents-in-

 suit is “plucked out of nowhere,” Mr. Bakewell’s opinions are the product of rigorous analysis

 grounded in the facts of the case and well-accepted methodologies. As explained above, Mr.

 Bakewell indisputably performs a quantitative analysis to derive baseline royalties for the patents-

 in-suit and further refines the baseline through qualitative analysis to arrive at his reasonable

 royalty. Sprint’s attempt to disregard Mr. Bakewell’s calculations and methodology by

 mischaracterizing his report is not a basis to exclude his opinion.

                     i. Mr. Bakewell is not required to calculate his reasonable royalty with a
                        mathematical formula

         Mr. Bakewell’s ultimate reasonable royalty is properly based on the calculated baseline

 royalty range and his analysis of the Georgia-Pacific factors’ effect on the baseline. Sprint

 complains that Mr. Bakewell’s reasonable royalty of            PSPM is not equal to any one of the

 data points comprising the baseline royalty range, nor is it the average of all the data points.

 Motion at 6. But it is a step too far for Sprint to ask the Court to exclude Mr. Bakewell’s reasonable

 royalty opinion because Sprint would prefer that he provide an “average” or myopically rely on

 one specific data point in converting the baseline royalties to his reasonable royalty conclusion of

        PSPM royalty for the Christie Patents and          PSPM for the Enhanced Services Patents.

 As courts have observed, while some of Mr. Bakewell’s adjustments might not be “as quantitative

 as [plaintiff] would like, . . . courts do not require an expert to provide a ‘mathematical formula’

 in calculating a reasonable royalty rate.” Barry v. Medtronic, Inc., No. 1:14-cv-104, 2016 WL

 7665423, at *3 (E.D. Tex. July 19, 2016); see also Comcast IP Holdings I, LLC v. Sprint Commc’ns

 Co. L.P., No 12-cv—0205-RGA, 2015 WL 4730899, at *7 (D. Del. Aug. 10, 2015) (“Defendants


                                                   7
Case 1:17-cv-01736-RGA Document 370 Filed 07/10/20 Page 12 of 24 PageID #: 19305




 are correct that [plaintiff’s expert] did not offer a mathematical formula for her result. . . . That

 does not mean that her opinion was not based on a sound methodology. . . . The lack of a

 mathematical formula, when there is other analysis, cannot, alone, be grounds for excluding [her]

 methodology.”).

         Indeed, the law on damages calculation for patent infringement has long acknowledged

 that the reasonable royalty analysis “necessarily involves an element of approximation and

 uncertainty.” Lucent Techs., Inc. v. Gateway, Inc., 580 F.3d 1301, 1325 (Fed. Cir. 2009) (quoting

 Unisplay, S.A. v. Am. Elec. Sign Co., 69 F.3d 512, 517 (Fed. Cir. 1995)); see also Whitserve, LLC

 v. Computer Packages, Inc., 694 F.3d 10, 26 (Fed. Cir. 2012) (courts must “keep[] in mind that a

 reasonable royalty analysis ‘necessarily involves an element of approximation and uncertainty.’”).

 In fact, the Federal Circuit has recognized that “estimating a reasonable royalty is not an exact

 science [as] [t]he record may support a range of reasonable royalties, rather than a single value.”

 Summit 6, LLC v. Samsung Elecs. Co., 802 F.3d 1283, 1296 (Fed. Cir. 2015). Where the damages

 expert has performed a sound economic analysis tied to the facts of the case, as Mr. Bakewell has

 done here, no more is required. Id. (“[W]here the methodology is reasonable and its data or

 evidence are sufficiently tied to the facts of the case, the gatekeeping role [] is satisfied, and the

 inquiry on the correctness of the methodology and [] results produced thereunder belongs to the

 [jury].”).

         Tellingly, Sprint does not dispute the relevance of the facts that underlie Mr. Bakewell’s

 baseline royalty range. Sprint also does not challenge his calculations of the baseline royalty range.

 Like any valuation effort, Mr. Bakewell’s analysis required him to make an informed

 approximation based on the significant amount of data that he analyzed to arrive at his ultimate




                                                   8
Case 1:17-cv-01736-RGA Document 370 Filed 07/10/20 Page 13 of 24 PageID #: 19306




 reasonable royalty opinion. By no stretch are Mr. Bakewell’s royalty rates “plucked out of

 nowhere,” as Sprint claims.

        The Court has admitted a similar opinion in the past. In Comcast IP Holdings I, LLC v.

 Sprint Commc’ns Co. L.P., the Court rejected Sprint’s argument that the damages expert’s analysis

 was a “black box” and that she provided “no explanation” for how she reached her figures.

 Comcast IP, 2015 WL 4730899 at *6. The expert compared a patent purchase transaction by

 plaintiff to the hypothetical negotiation and adjusted the purchase price to account for uncertainty.

 Id. She then adjusted her figure using the Georgia-Pacific factors. Id. The Court acknowledged

 that although the opinion was not derived with a mathematical formula, the lack of such formula

 “does not mean that her opinion was not based on a sound methodology.” Id. at *7. As the Court

 explained, “[t]he lack of a mathematical formula, when there is other analysis, cannot, alone, be

 grounds for excluding [the damages expert’s] methodology.” Id. Here, Mr. Bakewell’s opinion

 is similarly based on a sound methodology buttressed with robust analysis.

        Similarly, in Barry v. Medtronic, Inc., the defendant’s damages expert considered a royalty

 rate from a prior agreement of plaintiff, then adjusted for differing circumstances and the Georgia-

 Pacific factors. Barry, 2016 WL 7665423at *2-3. The court found that the expert “had done more

 than merely list the Georgia-Pacific factors and state without justification that they support his

 royalty rate,” so it was “not an ipse dixit justification based on experience alone.” Id. at *3. Noting

 that “courts do not require an expert to provide a mathematical formula in calculating a reasonable

 royalty rate,” the court concluded that “[a] reasonable royalty calculation is by nature speculative,

 and failure to precisely quantify the contribution of each factor is by itself no basis to exclude

 expert testimony.” Id




                                                   9
Case 1:17-cv-01736-RGA Document 370 Filed 07/10/20 Page 14 of 24 PageID #: 19307




        Here, Mr. Bakewell’s report demonstrates that his opinions and conclusions are the result

 of a detailed and reasoned analysis of relevant facts, with true consideration of each factor. As in

 Comcast IP and Barry, Mr. Bakewell is not required to reduce his estimate down to a mathematical

 formula. Sprint can cross examine Mr. Bakewell on the quantitative and qualitative aspects of his

 opinions, but these issues of weight do not render Mr. Bakewell’s opinions inadmissible. Sprint’s

 motion to exclude them should be denied.

                    ii. Sprint relies on case law that does not support exclusion of Mr.
                        Bakewell’s testimony

        In support of its motion, Sprint cites to Exmark, LaserDynamics, and Whitserve.—cases

 where the excluded opinions pale in comparison to Mr. Bakewell’s detailed analysis. Motion at

 8. None of those cases supports exclusion of Mr. Bakewell’s opinion.

        Unlike the damages expert excluded in Exmark Mfg. Co. v. Briggs & Stratton Power Prods.

 Group, LLC, Mr. Bakewell provides a range of quantitative indicators of a reasonable royalty for

 the patents-in-suit based directly on the record. 879 F.3d 1332 (Fed. Cir. 2018). The Federal

 Circuit found that the damages expert in Exmark “merely addressed the Georgia-Pacific factors in

 light of the facts and then plucked the 5% royalty rate out of nowhere.” Id. at 1351.. The court

 described the defect in the damages expert’s methodology:

        Relying on the testimony of experts and fact witnesses, [the expert] identified a
        number of advantages arising from the use of the claimed baffle []. She concluded
        that negotiators would have recognized the importance of these advantages to
        customers and operators and the key role they play [] in Briggs' sale of its mowers.
        She repeated these advantages as relevant to Georgia-Pacific factors nine (utility
        and advantage of the patented technology) and ten (the nature of the patented
        invention). But she did not explain how these advantages, or her analysis of the
        Georgia-Pacific factors, led to her proposed 5% royalty.

 Id. at 1350. As is apparent, the damages expert in Exmark did not quantify any royalty data points.

 Rather, she merely discussed the advantages associated with the patent-in-suit without identifying

 how these advantages translated into economic benefit to the alleged infringer.


                                                 10
Case 1:17-cv-01736-RGA Document 370 Filed 07/10/20 Page 15 of 24 PageID #: 19308




        Similarly, Mr. Bakewell’s analysis is markedly different from the one found deficient in

 LaserDynamics, Inc. v. Quanta Computer, Inc., 694 F.3d 51 (Fed. Cir. 2012) because he relies on

 credible economic analysis and does not apply an arbitrary apportionment factor. The excluded

 damages expert in LaserDynamics started with a 6% royalty rate to pay for an ODD alone, and

 concluded that 2% per laptop computer was the appropriate reasonable royalty. Id. at 60. But the

 court pointed out that there was no evidence in the record to suggest that his starting point included

 the patented technology or even ODD methods. Id. at 61. The damages expert had dismissed all

 sixteen LaserDymanics licenses. Id. Then, based on discussion with LaserDynamic’s other

 experts, he determined that the patented technology in the ODD is responsible for one-third of the

 value of a laptop containing an ODD, and concluded that the royalty rate should be 2% per laptop.

 Id. Thus the court held that the damages expert “offer[ed] no credible economic analysis to support

 [his] conclusion” which “appear[ed] to have been plucked out of thin air.” Id. LaserDynamics

 also fails to support exclusion of Mr. Bakewell’s testimony.

        Finally, in Whitserve, the Federal Circuit found multiple flaws in the damages expert’s

 opinion that do not apply here because Mr. Bakewell calculates his baseline royalties using several

 comparable Sprint agreements involving rights to the patents-in-suit, does not apply an arbitrary

 rule of thumb, and conducts a thorough analysis of each Georgia-Pacific factor’s impact on his

 baseline royalty rate. He also uses a clearly and substantiated royalty base and royalty rate. In

 Whitserve, on the other hand, the excluded expert had:

        . . . cited to the two lump sum payments as evidence to support an increased royalty
        rate under Georgia-Pacific, but did not offer any testimony to explain how those
        payments could be converted to a royalty rate. . . . As the starting point of his
        analysis, [he] used the now discarded rule of thumb that assumes the patentee would
        get about 25% of the infringer's expected profit had they reached an agreement
        before infringement began. . . . He did not explain how much each [Georgia-
        Pacific] factor affected the rate.




                                                  11
Case 1:17-cv-01736-RGA Document 370 Filed 07/10/20 Page 16 of 24 PageID #: 19309




 Whitserve, 694 F.3d at 30-31. Because the excluded expert had only offered a “bare-bones

 Georgia-Pacific analysis” and “did not actually state the royalty base he used or the final

 reasonable royalty amount he thought was reasonable, the court concluded that “superficial

 recitation of the Georgia-Pacific factors, followed by conclusory remarks, can not support the

 jury’s verdict.” Id. at 31-33. Mr. Bakewell’s analysis does not suffer any of those flaws, and thus,

 Whitserve does not support excluding Mr. Bakewell’s opinion, either.

        B.      Mr. Bakewell’s opinions regarding the competitive landscape for Sprint’s lost
                profits damages properly rely on analysis by Mr. Gilchrist and the facts of the
                case

        In rebutting Sprint’s (Dr. Mangum’s) lost profits claim that

                                        , Mr. Bakewell properly considers Sprint’s competitors for

 wholesale VoIP services. He concludes that Dr. Mangum’s assessment of the competitive

 environment is flawed because Defendants had alternatives to purchasing VoIP services from

 Sprint. Mr. Bakewell ties his analysis to the facts by citing evidence provided by Sprint, and also

 relies on Defendants’ technical expert, Mr. Gilchrist.

        Sprint mischaracterizes Mr. Bakewell’s analysis of Sprint’s competitors as resting solely

 on the fact that Sprint has not pursued other wholesale VoIP providers for patent infringement.

 Motion at 9-10. Mr. Bakewell actually relies on multiple facts, from various sources. For example,

 Mr. Bakewell notes that



                                ABB, ¶171.6 Further, Mr. Bakewell notes several relevant pre-suit



 6
  Mr. Bakewell also points out that Dr. Mangum does not take these competitors into account in
 his lost profits analysis; instead Dr. Mangum assumes that
                                                    . Defendants have moved to exclude Dr.
 Mangum’s opinions on that basis. See D.I. 292, Defs. Mot. to Exclude Expert Testimony of Dr.
 Mangum.


                                                 12
Case 1:17-cv-01736-RGA Document 370 Filed 07/10/20 Page 17 of 24 PageID #: 19310




 representations by Sprint to Defendants about other VoIP wholesale providers. For instance,

 Sprint told



                                                            . ABB, ¶172. In addition, Sprint told



                                             . Id. Mr. Bakewell also relies on Mr. Gilchrist’s analysis

 regarding                                       being non-infringing alternatives. ABB, ¶¶169-170.

 Thus, far from assuming that Sprint’s competitors’ services were not infringing, Mr. Bakewell

 properly relies on Sprint’s own words, additional relevant facts, and expert technical opinion to

 describe the competitive landscape for VoIP during the relevant damages period.

        It is important to consider that Mr. Bakewell’s analysis of the competitive landscape is

 provided in rebuttal to Dr. Mangum’s lost profits analysis under Panduit. Panduit requires Sprint

 to prove, among other elements, “the absence of an acceptable, non-infringing substitute for the

 patented product”; Sprint “is not entitled to lost profits if the patentee fails to establish any of the

 [ ] requirements.” SmithKline Diagnostics, Inc. v. Helena Laboratories Corp., 926 F.2d 1161,

 1165 (Fed. Cir. 1991); Mentor Graphics Corp. v. EVE-USA, Inc., 851 F.3d 1275, 1288 (Fed. Cir.

 2017) (“[I]f there is a non-infringing alternative which any given purchaser would have found

 acceptable and bought, then the patentee cannot obtain lost profits for that particular sale.”). As

 the Federal Circuit has recognized, “[t]he patentee bears the burden of proving damages.”

 Whitserve, 694 F.3d at 26. Thus, under Panduit, it is Sprint’s burden to show the lack of non-

 infringing alternatives. SmithKline, 926 F.2d at 1166 (“It was the patent owner’s burden to prove

 it actually lost sales or that at least such inference is reasonable from all of the evidence. That is

 the essence of a lost profits damage award.”). “[I]f the realities of the market are that others would




                                                   13
Case 1:17-cv-01736-RGA Document 370 Filed 07/10/20 Page 18 of 24 PageID #: 19311




 likely have captured sales made by the infringer, despite a difference in the products, it follows

 that the ‘but for’ test is not met.” Id.      Here, Sprint improperly suggests that a finding of

 noninfringement by Sprint’s competitors is required before Mr. Bakewell can discuss the realities

 of the competitive landscape for Sprint’s VoIP wholesale service. Motion at 10. But the law does

 not require a finding of noninfringement. SmithKline, 926 F.2d at 1166 (“[C]onsider[ation] [of]

 the realities of the marketplace” is required, and “[i]nfringement or noninfringement findings [are]

 not necessary to finding of acceptable substitutes.”). On the contrary, it is Sprint’s burden to show

 a lack of non-infringing alternatives, but Dr. Mangum merely assumes there are no alternatives

 without analyzing services offered by Sprint’s competitors. Mr. Bakewell properly addresses

 Sprint’s competitors and the realities of the marketplace, and his testimony is admissible.

        Sprint’s reliance on Acceleration Bay LLC v. Activision Blizzard, Inc. is unavailing

 because, unlike the expert in that case, Mr. Bakewell properly relies on a technical expert’s

 opinion. No. 16-cv-00453-RGA, 2019 WL 4194060, at *8 (D. Del. 2019). In Acceleration Bay,

 the damages expert assumed non-infringement when no technical expert had opined that the earlier

 games were non-infringing. Id.      Therefore, the Court held that such an assumption could not

 support a damages opinion based on a particular non-infringing alternative. Id. Here, Mr.

 Bakewell consults Mr. Gilchrist regarding whether                                          would be

 considered non-infringing alternatives to the patents-in-suit (ABB, ¶169) and Mr. Gilchrist

 addresses                            as non-infringing alternatives in his expert report (Gilchrist,

 ¶962-964). Because Mr. Bakewell relies on the opinion of a technical expert, not his own

 assumption, Acceleration Bay does not support excluding his opinion.

        In short, Mr. Bakewell properly addresses Sprint’s wholesale VoIP competitors, citing to

 the evidence and relying on Defendants’ technical expert. Sprint seeks to prevent Mr. Bakewell




                                                  14
Case 1:17-cv-01736-RGA Document 370 Filed 07/10/20 Page 19 of 24 PageID #: 19312




 from raising rebuttal evidence showing that Sprint failed to meet its burden of proving the absence

 of non-infringing alternatives; Sprint would have the jury consider less than the full picture of the

 competitive landscape. Sprint’s motion should be denied.

         C.      Mr. Bakewell properly relies on analysis by Mr. Gilchrist and the facts of the
                 case regarding apportionment of VoIP technologies

         Although the inventors of the patents-in-suit admitted that

                                                                 ,7 Dr. Mangum nevertheless equates

 the patents-in-suit with VoIP and fails to apportion. See ABB, ¶¶236-238. As an illustration of

 that failure, Mr. Bakewell identifies other non-accused VoIP technologies and intangibles that

 should be excluded from Dr. Mangum’s valuation. ABB, ¶¶217-238. Sprint seeks to exclude Mr.

 Bakewell’s analysis by incorrectly suggesting it is purely based on Mr. Bakewell’s “say-so.”

 Motion at 10-11. In fact, Mr. Bakewell relies on Mr. Gilchrist’s analysis of other patents and

 technologies related to VoIP. Gilchrist, ¶981-1002. In addition, Mr. Bakewell provides a count

 of the U.S. Patents related to VoIP as identified by the patents themselves.8 ABB, ¶222 n.478.

 Mr. Bakewell also relies on Dr. Schankerman’s research, which has been widely cited and used by

 courts to apportion value across patents in a portfolio. ABB, ¶¶224-225. Far from being mere

 “say-so,” Mr. Bakewell’s opinions are properly founded on analysis performed by a technical

 expert and tied to the facts in this case.




 7
  See Ex. 6, Gardner 1/7/20 Dep. at 103:5–12
         , 103:1–18                                                          ; Ex. 7, DuRee 1/17/20
 Dep. at 225:13–15                                                                      , 225:9–12
                                                                    , 226:10–12
                                     .
 8
   Sprint claims that there is no evidence that anybody else has ever used or paid for other patents
 related to providing VoIP. First, that is irrelevant, as the value of a patent is not only existent when
 a third-party pays for its use. Second, it is also inaccurate, as Mr. Bakewell references Verizon’s
 and AT&T’s patent litigation against Vonage for infringement of VoIP patents. ABB, ¶221 n.477.


                                                   15
Case 1:17-cv-01736-RGA Document 370 Filed 07/10/20 Page 20 of 24 PageID #: 19313




        Sprint’s allegation that Mr. Bakewell does not provide the economic value of other

 technologies also fails. In fact, Mr. Bakewell specifically calculates the value of the VoIP

 equipment associated with the alleged infringement as               of VoIP’s total value, with the

 rest being attributable to technologies unrelated to the patents-in-suit. ABB, ¶¶227-231. As

 support for his analysis, Mr. Bakewell utilizes the same white papers and presentations relied on

 by Dr. Mangum.

        In short, it is undisputed that multiple unpatented features contribute to VoIP’s value.9 Mr.

 Bakewell provides admissible analysis that properly relies on a technical expert and the facts to

 address VoIP technologies that should be apportioned out. There is no basis to exclude Mr.

 Bakewell’s opinions on the value of the patents-in-suit as a portion of VoIP’s value.

        D.      Mr. Bakewell properly considers Defendants’ agreements

        Mr. Bakewell considers the license agreements of each Defendant involving intellectual

 property rights. ABB, ¶¶386, 414. Although Sprint improperly seeks to exclude Mr. Bakewell’s

 opinions by claiming that Mr. Bakewell did “not perform any technical or economic comparability

 analysis for these agreements,” (Motion at 12) Mr. Bakewell specifically analyzed the

 comparability of the agreements and concluded that they did not “involve rights to patents that are

 technically comparable to the patents-in-suit.” ABB, ¶386. Mr. Bakewell, thus, does not rely on

 them to derive any baseline royalty figures or utilize them in calculating his ultimate reasonable

 royalty. The Defendant’s agreements do, however, provide real-world insight into their licensing

 practices.




 9
  Dr. Mangum admitted there were a number of unpatented features contributing to the lower
 capital expenditures associated with offering VoIP, such as the                      (Ex. 8,
 Mangum 6/5/20 Deposition at 624:2–15, 627:3–12),                           (Id. at 626:4–9),
                  (Id. at 626:10–13), and               (Id. at 626:14–17).


                                                 16
Case 1:17-cv-01736-RGA Document 370 Filed 07/10/20 Page 21 of 24 PageID #: 19314




        Sprint complains that Mr. Bakewell observes that, while the agreements do not inform a

 royalty amount, they do support a lump sum royalty structure, as all of Defendants’ agreements

 utilize lump-sum payments. Motion at 12-13. Defendants’ licensing practices are a relevant factor

 within the analysis of a hypothetical negotiation. LG Display Co., Ltd. v. AU Optronics Corp., 722

 F. Supp. 2d 466, 472 (D. Del. 2010). Still, the structure of Defendants’ agreements is not the sole

 basis of Mr. Bakewell’s opinions that a lump-sum royalty is the proper structure. He also considers

 that all comparable agreements were structured as lump sum agreements;

                                                                           ; and Sprint’s designated

 corporate representative

                        . ABB, ¶¶203-206. Furthermore, Mr. Bakewell notes that the royalty

 structure is less important because in this case the entire royalty term is undisputedly in the past,

 with no need to calculate future or ongoing royalties. Sprint’s complaint rings hollow. Mr.

 Bakewell appropriately considered Defendants’ agreements, and his opinions should not be

 excluded.

  V.    CONCLUSION

        In summary, Mr. Bakewell’s opinions are admissible because they are founded squarely

 on record evidence and accepted methodologies. Sprint’s implausible claim that Mr. Bakewell’s

 opinions are “plucked out of nowhere” ignores the documented evidentiary and analytical bases

 for Mr. Bakewell’s opinions.      Mr. Bakewell’s opinions regarding Sprint’s competition, the

 importance of apportionment in this matter, and Defendant’s licensing activities are all relevant to

 a proper damages analysis. Sprint’s motion should be denied.




                                                  17
Case 1:17-cv-01736-RGA Document 370 Filed 07/10/20 Page 22 of 24 PageID #: 19315




                                            ASHBY & GEDDES

                                            /s Andrew C. Mayo

                                            Steven J. Balick (2114)
  Of Counsel:                               Andrew C. Mayo (5207)
                                            500 Delaware Ave, 8th Floor
  Robinson Vu                               P.O. Box 1150
  Natalie Alfaro Gonzales                   Wilmington, DE 19899
  Lindsay Volpenhein Cutié                  SBalick@ashbygeddes.com
  Amy E. Bergeron                           AMayo@ashbygeddes.com
  BAKER BOTTS L.L.P.
  One Shell Plaza                           Attorneys for Defendants
  910 Louisiana Street
  Houston, TX 77002-4995
  (713) 229-1234

  Timothy S. Durst
  BAKER BOTTS L.L.P.
  2001 Ross Avenue, Ste. 900
  Dallas, Texas 75201-2980
  (214) 953-6500


 Dated: June 30, 2020




                                       18
Case 1:17-cv-01736-RGA Document 370 Filed 07/10/20 Page 23 of 24 PageID #: 19316
Case 1:17-cv-01736-RGA Document 370 Filed 07/10/20 Page 24 of 24 PageID #: 19317




       ¶¶386, 414         ¶¶384, 412         ¶¶383, 411         ¶¶385, 413
         ¶386               ¶384               ¶383               ¶385
       ¶¶203-206          ¶¶201-204          ¶¶200-203          ¶¶202-205




                                       ii
